Citation Nr: 0004782	
Decision Date: 02/24/00    Archive Date: 02/28/00

DOCKET NO.  97-18 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to an increased disability rating for 
schizophrenic reaction, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


REMAND

The veteran had active military service from August 1945 to 
November 1946 and from January 1947 to October 1948.  He has 
been declared incompetent for VA purposes, and the appellant 
is his spouse and guardian.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, which, in pertinent part, denied the 
above claim.  Additional due process and evidentiary 
development are needed prior to further disposition of this 
claim.  

In his Written Brief Presentation of January 24, 2000, the 
veteran's accredited representative indicated that VA "failed 
to consider entitlement to aid and attendance and housebound 
benefits under 38 C.F.R. § 3.350(b), (h)(3)(i). 3.352."  If 
the representative intends that this be taken as a claim for 
such entitlement, the matter is referred to the RO for 
consideration.

A.  Due process

During the pendency of this claim, regulatory changes amended 
the VA Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(1996), including the rating criteria for evaluating 
psychiatric disorders.  See 61 Fed. Reg. 52695-52702 (October 
8, 1996).  This amendment was effective November 7, 1996.  In 
addition to modified rating criteria, the amendment provided 
that the diagnoses and classification of mental disorders be 
in accordance with DSM-IV (American Psychiatric Association:  
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994)).  See 38 C.F.R. §§ 4.125 through 4.130 (1999).  
When a law or regulation changes after a claim has been 
filed, but before the administrative appeal process has been 
concluded, VA must apply the regulatory version that is more 
favorable to the veteran.  Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  

The RO received the veteran's claim for an increased rating 
in August 1996, and the February 1997 rating decision 
adjudicated the appropriate disability rating for his 
service-connected schizophrenia under the new rating 
criteria.  He was informed of the new rating criteria in the 
statement of the case of May 1997.  However, the veteran is 
entitled to application of the old rating criteria for 
psychiatric disorders since he filed his claim prior to the 
date as of which the regulations were amended.  See Karnas, 1 
Vet. App. 308.  The RO has not adjudicated the appropriate 
disability rating for the veteran's service-connected 
schizophrenia under the old criteria, including consideration 
of which version of the rating criteria, if either, is more 
favorable to the veteran's claim, and the veteran has not 
been informed of the old rating criteria.  Accordingly, the 
RO should determine which version of the rating criteria, if 
either, is more favorable to this claim and adjudicate the 
appropriate disability rating for the veteran's schizophrenia 
under the more favorable version.  Thereafter, a supplemental 
statement of the case must be issued that includes the old 
rating criteria.

B.  Evidentiary development

First, it is necessary to provide the veteran an additional 
VA psychiatric examination because the Board does not have 
sufficient evidence upon which to decide this claim.  It is 
unclear how much of the veteran's social and occupational 
impairment is attributable to nonservice-connected disorders, 
as opposed to schizophrenia.  In addition to his service-
connected schizophrenia, the medical evidence shows that the 
veteran has dementia secondary to recent cerebrovascular 
accident(s).  Since the nonservice-connected condition may be 
contributing to the social and industrial impairment that the 
veteran is experiencing, it is essential that an attempt be 
made to separate the effects of his service-connected 
schizophrenia from his other psychiatric disorder(s) so that 
the appropriate disability rating may be assigned.  
Therefore, in order to assure that VA's statutory obligation 
to assist the appellant is fulfilled, an examination is 
required.  See Waddell v. Brown, 5 Vet. App. 454, 456-57 
(1993) (the Board's evaluation cannot be fully informed 
without an examination thoroughly describing the degree of 
disability attributable to the veteran's service-connected 
psychiatric disorder as opposed to diagnosed, nonservice-
connected psychiatric disorder(s)).

Moreover, the duty to assist includes, when appropriate, the 
duty to conduct a thorough and contemporaneous examination of 
the veteran that takes into account the records of prior 
medical treatment.  Green v. Derwinski, 1 Vet. App. 121 
(1991).  Although the veteran was accorded a VA examination 
in 1996, the examiner noted that he or she had no claims file 
for review.  In this case, it is necessary that the examiner 
review the medical information contained in the claims file, 
so that an informed opinion can be rendered as to the 
veteran's current level of disability due to his service-
connected schizophrenia.  Because the 1996 examination was 
done without benefit of the veteran's claims file, it is 
inadequate, and another examination must be conducted, taking 
into account the records of prior medical treatment contained 
therein.  See 38 C.F.R. § 4.2 (1999); see also VAOPGCPREC 20-
95.

Second, the RO must obtain all of the veteran's VA treatment 
records from 1994 to the present from the VA Medical Center 
in San Juan.  The 1996 VA examination report referenced prior 
test results concerning the veteran's cerebrovascular 
accident(s), but these records have not been obtained.  VA 
records are considered part of the record on appeal since 
they are within VA's constructive possession, and these 
records must be considered in deciding the veteran's claim.  
See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Third, it is unclear whether the veteran has received any 
treatment for his psychiatric disorder.  The 1996 VA 
examination report indicated that he had been in psychiatric 
treatment "for a very long time," but the appellant 
testified that the veteran refused treatment.  The RO should 
ask the appellant if the veteran has recently received 
psychiatric treatment, and, if so, should attempt to obtain 
such records.  Medical records documenting the severity of 
the veteran's psychiatric disorder, especially prior to the 
cerebrovascular accident(s), may be relevant to his claim.  
See Robinette v. Brown, 8 Vet. App. 69 (1995).

Accordingly, while the Board regrets the delay, this case is 
REMANDED for the following:

1.  Obtain and associate with the claims 
file the veteran's complete VA treatment 
records, to include all mental health 
clinic notes and progress notes, group 
therapy notes, intake assessments, 
psychological tests, and discharge 
summaries, from the VA Medical Center in 
San Juan from 1994 to the present.  

2.  Ask the appellant to complete the 
necessary release(s) for any medical 
professional or facility where the 
veteran recently received treatment for 
his schizophrenia, especially prior to 
the cerebrovascular accident(s).  
Thereafter, the RO should request any 
referenced records, and, if the RO is 
unable to obtain any private treatment 
records, tell the appellant and the 
veteran, so that they will have an 
opportunity to obtain and submit the 
records, in keeping with their 
responsibility to submit evidence in 
support of this claim.  38 C.F.R. 
§ 3.159(c) (1999).

3.  After obtaining as many of the above 
medical records as possible and/or 
providing the appellant and the veteran 
an opportunity to submit such records, 
schedule the veteran for a VA psychiatric 
examination to evaluate his 
schizophrenia.  It is very important that 
the examiner be provided an opportunity 
to review the claims folder, including 
this remand.  The examiner should 
indicate in the report that the claims 
file was reviewed.  The examiner must 
provide a complete rationale for all 
conclusions and opinions.  

Any necessary tests or studies should be 
conducted.  It is requested that a Global 
Assessment of Functioning (GAF) score be 
assigned consistent with the American 
Psychiatric Association:  Diagnostic and 
Statistical Manual of Mental Disorders, 
Fourth Edition (DSM-IV).  The examiner 
should discuss the prior medical evidence 
regarding the veteran's service-connected 
schizophrenia and reconcile any 
contradictory evidence regarding the 
level of his occupational impairment and 
any prior medical findings.  

After a review of the service medical 
records, prior VA examination reports, 
particularly 1996, and treatment records 
concerning the veteran's cerebrovascular 
accident(s), the examiner should render a 
medical opinion as to which symptoms and 
what social and occupational impairment 
are attributable to the service-connected 
schizophrenia as opposed to any 
nonservice-connected condition(s) (i.e., 
dementia associated with cerebrovascular 
accident(s) and/or any other disorder 
identified upon examination).  If it is 
impossible to distinguish the 
symptomatology and/or social and 
occupational impairment due to the 
nonservice-connected condition(s), the 
examiner should so indicate.

4.  Following completion of the 
foregoing, review the claims folder and 
ensure that all of the above development 
actions have been conducted and completed 
in full.  Ensure that the examination 
report includes fully detailed 
descriptions of all opinions requested.  
If it does not, it must be returned to 
the examiner for corrective action.  
38 C.F.R. § 4.2 (1999).

5.  Thereafter, readjudicate the 
veteran's claim for an increased rating 
for schizophrenia, with application of 
all appropriate laws and regulations and 
consideration of the additional evidence 
developed upon remand.  In readjudicating 
the veteran's claim, the RO should 
consider the claim under both the old and 
the revised rating criteria for 
evaluating mental disorders.  See 
VAOPGCPREC 11-97; Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991).  

6.  If any benefit sought on appeal 
remains denied, provide the veteran and 
his representative an appropriate 
supplemental statement of the case, and 
give them the opportunity to respond.  
The SSOC must include the rating criteria 
in effect for psychiatric disorders prior 
to November 7, 1996.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

The purposes of this REMAND are to fulfill due process 
considerations and obtain additional information.  No 
inference should be drawn regarding the final disposition of 
this case as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


